Citation Nr: 0629041	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for psoriasis and seborrheic dermatitis.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In June 2006, the veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled. 


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability.

2.  The veteran's psoriasis and seborrheic dermatitis affects 
less than 20 percent of his entire body and less than 20 
percent of his exposed areas.

3.  The veteran has never required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §  1110 
(West 2002); 38 C.F.R. § 3.385 (2005).

2.  The criteria for a rating in excess of 10 percent for 
psoriasis and seborrheic dermatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806 (2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7828 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and a higher initial rating for his service-connected 
psoriasis and seborrheic dermatitis.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in August 2001 and 
February 2004, to include notice that he submit any pertinent 
evidence in his possession.  In addition, by letter mailed in 
March 2006, he was provided notice concerning the disability-
rating and effective date elements of his service connection 
claim and the effective-date element of his rating claim.

The Board notes that the veteran's available service medical 
records have been obtained.  The Board also notes that all 
pertinent post-service treatment records have been obtained 
in this case, and the veteran has been afforded an 
appropriate VA examination to determine the level of 
disability associated with his skin disability.  Neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate either claim.  
In fact, in April 2006, he informed VA that he had no 
additional evidence or information to submit.  The Board is 
also unaware of any additional evidence that could be 
obtained to substantiate either claim.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on either claim would have been different had complete VCAA 
notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.



Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he served as an aviation 
electrician and worked around jet engines during his time in 
the Navy and that because of these activities, he developed 
hearing loss in both ears.  The Board notes that the 
veteran's DD-214, Report of Separation from Active Duty, 
notes that he served in the Navy as an electrician from 
September 1969 to December 1969.  Accordingly, the Board 
finds that there is adequate evidence to establish that the 
veteran was exposed to acoustic trauma in service.

However, the veteran's service medical records do not contain 
evidence of hearing loss disability for VA compensation 
purposes.  The veteran was given an audiological examination 
at the time of his discharge and although the examiner found 
evidence of mild hearing loss in both ears, he also noted 
that the level of hearing loss found was not considered 
disabling for VA purposes.  Furthermore, there is no post-
service medical evidence of hearing loss disability for VA 
compensation purposes.  

In light of the absence of any competent evidence of hearing 
loss disability in service or thereafter, this claim must be 
denied.


Initial Rating Claim

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The criteria for rating disabilities of the skin were 
revised, effective August 30, 2002.

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to August 30, 2002, a 10 
percent evaluation is warranted for a skin condition such as 
psoriasis if there is evidence of exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  If 
it is accompanied by exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
warranted.  A 50 percent evaluation is warranted if there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if the condition is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Under the new rating criteria which went into effect on 
August 30, 2002, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) are to be rated as disfigurement of the head, face 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes, 
7801, 7802, 7803, 7804 or 7805), or dermatitis or eczema 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

The veteran's condition continues to be evaluated under 
Diagnostic Code 7806 as analogous to dermatitis.

Under the new Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or if intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks during the last 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2005).

Analysis

The veteran contends that the symptomatology associated with 
his psoriasis warrants a disability rating higher than 10 
percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The evidence pertinent to the period prior to August 30, 
2002, consists of service medical records, the report of a VA 
examination conducted in August 2001, and private medical 
records.

During the August 2001 VA examination, it was revealed that 
during active duty in Vietnam in 1967, the veteran developed 
a circular, itchy rash on both of his lower extremities which 
was treated with an antibiotic cream.  The cream stopped the 
itching but did not remove the area of the rash and according 
to the veteran, during the 1970's following his discharge 
from active duty, the rash spread to other areas of his body, 
including his knees, thighs, elbows and back.  The veteran 
informed the VA examiner during his August 2001examination 
that he had been evaluated by a private dermatologist who had 
diagnosed him with psoriasis and seborrheic dermatitis.

In regards to the symptomatology associated with his disorder 
at that time, the veteran reported that the rash was present 
at all times in various stages and that the lesions on his 
back and elbows were always present.  The veteran was found 
to have lesions on both his right and left lower thighs, 
numerous lesions on his back and lesions on both his right 
and left elbows.  The veteran was also found to have multiple 
areas of scarring on both of his lower anterior extremities.  
The examiner reported that there was no drainage from the 
lesions.  The only medication being used at that time was 
Hydrocortisone Cream to relieve the itching.  The veteran was 
ultimately diagnosed with psoriasis/seborrheic dermatitis 
involving the back, the elbows and the thighs.

Private medical records show that the veteran was being 
evaluated and treated for psoriasis following his discharge 
from active duty as early as November 1984.  Progress notes 
show that Lidex Gel, selenium sulfide shampoo and TAC 
ointment had all been prescribed as part of his treatment to 
control symptoms of itching and scaling of the scalp.  The 
record also contains a letter from D. Paslin, M.D., dated in 
September 1991.  Dr. Paslin noted that his inspection of the 
veteran revealed small plaques with white scale on the legs 
and elbows, mild scaling at the edge of the frontal scalp and 
minimal pitting over the fingernails.  Dr. Paslin diagnosed 
the veteran with psoriasis vulgaris and prescribed Psorcorn 
Ointment for his treatment.  Private medical records also 
show that the veteran underwent a biopsy in September 2001 
and was diagnosed with psoriasis, prurigo nodularis.

None of the medical evidence for the period prior to August 
30, 2002, shows that the veteran was found to have constant 
exudation or marked disfigurement.  In essence, the medical 
evidence for this period shows that the disability was 
manifested by no more than itching involving an exposed 
surface or extensive area, symptoms the Board finds to more 
nearly approximate the former criteria for a 10 percent 
evaluation than the former criteria for a 30 percent 
evaluation.

The evidence pertinent to the period beginning August 30, 
2002, includes VA outpatient treatment records, the report of 
a VA examination conducted in April 2003, and the report of a 
VA examination conducted in July 2005.

The VA outpatient treatment records indicate that the date of 
onset for the veteran's psoriasis was 1967, he was diagnosed 
with the disease in 1988, and he was treated with triple 
therapy.

During the April 2003 VA examination, the veteran reported 
that his psoriasis usually involves his elbows, the inside of 
his arms, his shoulders, his back, his ankles, his thighs, 
his knees and his buttocks.  It is never relieved and is 
almost never gone.  It was noted that the veteran was using 
Psorcon cream twice a day and that he had received injections 
in his elbows and his back.  

An examination of the veteran's body parts revealed that 
approximately 1/3 of the veteran's scalp was affected by his 
psoriasis with flaking of the skin.  There were approximately 
20 lesions found in the lower right portion of the veteran's 
back and 20 in the lower left back area as well.  There were 
three lesions found on the veteran's buttocks.  There were 
also lesions found on the veteran's right and left legs and 
knees, his right and left ankles, his right and left elbows, 
his left thigh, and one lesion found on his right eyebrow.

The April 2003 VA examiner estimated that the psoriasis 
involved between 5 to 19 percent of the veteran's body at 
that time.

During the July 2005 VA examination it was revealed that the 
veteran's psoriasis affects his elbows, knees, back, backs of 
his legs and scalp and that he had scattered lesions across 
each of those areas.  It was noted that the psoriasis had 
been a constant problem for the previous 10 years and 
although he had not experienced any major flare-ups, the 
disease was always present.  The veteran also reported that 
he was treating his psoriasis with two types of cream, 
Dovonex and Fluzinamide but that he also experienced constant 
itching for which he was not taking any medication.

Specifically, upon physical examination it was found that the 
veteran had 14 patches of dermatitis on his back and some of 
those areas were hyperpigmented scarring.  There were five 
patches found on the right buttock which were mostly scarring 
residual of old lesions.  There was one patch of 
hyperkeratosis and scaling of the skin found on the right 
posterior distal thigh.  There were four patches across the 
anterior surfaces of each knee found.  There was also one 
scar found in the mid abdomen and two scars in hyperkeratotic 
active lesions across the olecron surface of the elbows 
bilaterally.  The examiner also found that there were 
scattered lesions across the inferior and posterior surface 
of the scalp which were difficult to quantitate as it was in 
the hairline and not visible.  There was also flaking of the 
skin and an appearance of dandruff, which the examiner 
determined to be affecting approximately 10 percent of the 
scalp.

The July 2005 VA examiner determined that scarring and active 
lesions together comprised about 8 to 10 percent of the 
veteran's entire body at that time.

The April 2003 examination revealed that the skin disability 
affected less than 20 percent of the veteran's entire body 
and the July 2005 VA examination revealed that the disability 
affected less than 20 percent of the veteran's entire body 
and less than 20 percent of his exposed areas.  Accordingly, 
neither examination report supports a rating in excess of 10 
percent.  

There are also no private medical records in the record which 
indicate that more than 19 percent of the veteran's entire 
body or more than 19 percent of his exposed areas are 
affected by his psoriasis.  The veteran claims in his VA Form 
9, filed in January 2004, that his psoriasis also affects his 
scrotum area and his feet but that when the doctor checked 
him, he did not examine these areas.  This VA Form 9 was 
filed before the veteran's July 2005 VA examination.  The 
report from the July 2005 VA examination appears to be very 
thorough and the examiner did not indicate that there were 
any lesions, dry scaly areas or hyperpigmented areas of skin 
found on the veteran's scrotum area or his feet.  There are 
also no private medical records available to substantiate 
this claim.  As such, the Board finds that the VA examiners' 
findings that no more than 19 percent of the veteran's entire 
body is affected by psoriasis have not been rebutted.

The Board notes that the veteran also submitted a statement 
in November 2005 in response to the Supplemental Statement of 
the Case ("SSOC") submitted by the RO in October 2005.  In 
his statement, the veteran contends that the RO's October 
2005 SSOC failed to take into consideration the fact that his 
psoriasis was also affecting the large toenail on his right 
foot, his scrotum, his left eyebrow and his forehead.  He 
also claimed that the RO, in its October 2005 SSOC, 
understated the percentage of his scalp that is affected by 
psoriasis.  The RO found that the psoriasis only affected 10 
percent of the veteran's scalp, but according to the veteran, 
the psoriasis affects much more than 10 percent of his scalp 
and in fact, it is all over his scalp.  The veteran also 
claimed in his November 2005 statement that the RO failed to 
mention that he uses Calcipotriene ointment .005%, 
Fluocinonide ointment .05% and Ketoconazole 2% twice daily in 
an attempt to control the discomfort caused by his psoriasis.  
Finally, the veteran claimed in his statement that the RO's 
October 2005 SSOC does not take into consideration the mental 
anguish that he suffers as a result of his psoriasis.

The RO issued another SSOC in January 2006, in response to 
the veteran's November 2005 statement in which it considered 
the additional lesions the veteran mentioned in his November 
2005 statement.  The RO still concluded that the veteran's 
psoriasis does not affect 20 percent or more of the exposed 
areas of the veteran's body nor does it affect 20 percent or 
more of the veteran's total body area.  The RO also did not 
find that a higher rating was warranted due to the fact that 
the veteran uses three different medications to control his 
disease.  However, the rating criteria applicable to this 
disorder does not assign a rating higher than 10 percent when 
the evidence only shows that topical ointments are used to 
control discomfort.  There must be evidence of intermittent 
systemic therapy or the use of immunosuppressive drugs.

The Board notes that there is no evidence in the record of 
the veteran undergoing intermittent systemic therapy such as 
corticosteroids or taking other immunosuppressive drugs to 
treat his disorder.  The veteran claims in his Notice of 
Disagreement, filed in August 2002, that he has had 
injections into various areas of his body by private 
physicians and those injections have kept his condition from 
leading to disfigurement.  The medical evidence of record 
does not support this claim.  In fact, the letter written by 
Dr. Paslin specifically states that treatment for the 
veteran's condition was started with Psorcon Ointment.  He 
never mentions administering any injections to prevent 
disfigurement as the veteran contends.  The RO, in its 
Supplemental Statement of the Case, filed in October 2003, 
even invited the veteran to submit documentation of such 
injections and their frequency to their office so that they 
could revisit the issue of an increased evaluation.  To date, 
the veteran has failed to submit such evidence.

Therefore, the Board concludes that as of August 30, 2002, 
the disability more nearly approximated the criteria for a 10 
percent evaluation than those for a 30 percent evaluation.

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the Board is sympathetic to the 
veteran's complaints of mental anguish related to his 
psoriasis, such mental anguish is not a basis upon which to 
grant a higher disability rating.  The record reflects that 
the veteran has not required frequent hospitalization for his 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to a rating in excess of 10 percent for psoriasis 
and seborrheic dermatitis is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


